Name: Commission Regulation (EEC) No 701/90 of 22 March 1990 suspending advance fixing of export refunds on certain cereals exported in the form of prepared foods obtained by the swelling or roasting of cereals or cereal products
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 22, 27. 1 . 1990, p. 7. (3) OJ No L 323, 29. 11 . 1980, p. 27. (4) OJ No L 286, 20. 10 . 1988, p. 6. No L 77/16 Official Journal of the European Communities 23. 3 . 90 COMMISSION REGULATION (EEC) No 701/90 of 22 March 1990 suspending advance fixing of export refunds on certain cereals exported in the form of prepared foods obtained by the swelling or roasting of cereals or cereal products adjusted ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular the first paragraph of Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3209/88 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make prevision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas the situation on certain markets may make it necessary for the refunds on certain products to be Article 1 Advance fixing of export refunds on maize exported in the form of prepared foods obtained by the swelling or roasting of cereals or cereals products falling within CN code 1904 10 10 is suspended up to 26 April 1990 inclu ­ sive. Article 2 This Regulation shall enter into force on 23 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1990. For the Commission Martin BANGEMANN Vice-President